Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed July 25, 2022.
Claims 1-5, 8-12, and 15-19 have been amended.
Claims 1-20 are pending.

Drawings
The drawings were received on July 25, 2022.  These drawings are accepted for examination purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McNally et al. (US Patent 6823513B1) in further view of Teng et al. (US Publication 20020138543A1), Shakhnovich (US Publication 20200151630A1), and MacLeod et al. (US Patent 9460303B2).
Regarding claim 1, McNally teaches a system comprising: 
a database system implemented using a server system (process definitions 53 are stored in a workflow enactment or management service usually in connection with a server computer which will control the workflow distribution in accordance with the process definitions)(column 4 lines 23-27), the database system configurable to cause: 
processing a request from a first user to initiate execution of a flow … (FIGS. 5 through 8 are diagrammatic illustrations of the display screens which may be presented to the participants or operators executing assigned activities during the execution of such activities ... When he selects perform)(column 5 lines 62-64 and column 6 lines 8-9; user input commences performance of a flow (i.e. activity)); 
initiating execution of the flow (this results in the display screen of FIG. 7)(column 6 lines 9-10; Figure 7 – an exemplary execution of an activity is shown); 
identifying an operation mode assigned to a set of computer-readable instructions corresponding to … the flow … (The display interface 70 includes data entry fields 71 for identifying the activity, for invoking the program 72 to which the activity is directed and the program location 73, defined execution parameters 74, the inputs provided 75 and the desired outputs 76 which should result from the execution of the activity)(column 5 lines 47-51; an activity has associated configuration);
determining a level of permissions that is: applicable to the set of computer-readable instructions … the level of permissions indicating escalated permissions for the first user (Based upon the developer's set up, the system security grants access to the normally inaccessible resources needed to perform the activity, step 104)(column 7 lines 5-7; a level of access for resources applicable to an activity is determined, the level includes elevated permissions); 
executing the set of computer-readable instructions according to the operation mode such that … permissions allocated …. to the first user do not provide permission to cause the operation on the database record (These needed resources are added to the operator's display interface, step 105 (display of FIG. 7). Since access to these designated resources is granted only during the execution of the assigned activity ... When the execution is over, the display of the designated resources is removed, step 107)(column 7 lines 7-13; a user’s elevated permissions are temporary and a user’s regular permissions would not allow access to the resource); and 
providing, for presentation via a graphical user interface (GUI), output indicating a result of executing the set of computer-readable instructions according to the operation mode (FIG. 7 where menu 85 appears with interactive elements 86-88, R-A, R-B and R-C which represent additional resources which the operator has interactive access to through this interface only during the execution of Activity B ... In any event, let us assume that the operator using the resources available to him through screen 80 in FIG. 7 and via a sequence of work display screens, not shown, completes the execution of Activity B)(column 6 lines 10-14 and lines 20-23).
McNally differs from the claim in that McNally fails to explicitly teach the flow includes a plurality of flow elements (e.g. nested workflows). However, nested workflows is taught by Teng (a first workflow can invoke one or more nested sub-workflows (“sublows”) ... The workflow that initiates the subflow is referred to as the parent workflow ... . Consider the following example, a company uses a first workflow to create new users for the Identity System ... As part of its process, the new user workflow obtains the new user's telephone number. The obtaining of the new user's telephone number is accomplished by performing a new telephone number workflow ... the new telephone number workflow is a subflow of the new user workflow)([0014] and [0193]). The examiner notes McNally and Teng teach a system for access management. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the workflow of McNally to include the nested workflows of Teng such that the system executes a flow including a plurality of flow elements. One would be motivated to make such a combination to provide the advantage of allowing workflows to implement processes that require the use of two applications (Teng [0014]). 
The combination of McNally-Teng fails to teach recording an identity of the first user in association with an operation on a database record. However, recording an identity of a user in association with an operation on a database record is taught by Shakhnovich (FIG. 19 shows an example GUI 1900 configured for viewing system activity, according to some embodiments of the present disclosure. The GUI may provide an “Audit Trail,” allowing certain users (e.g., admins) to view a chronological list of system events and modifications associated with a particular user, team, or organization)([0081]). The examiner notes McNally, Teng, and Shakhnovich teach a system for access management. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the executing of McNally-Teng to include the recording of Shakhnovich such that the system logs user operations in a database. One would be motivated to make such a combination to aid in audit tracking. 
Finally, the combination of McNally-Teng-Shakhnovich fails to teach determining level of permissions (i.e. elevation of permissions) that is in compliance with permissions of other users responsive to detection that the operation mode is a system mode with sharing (i.e. configuration that shares data). However, determining elevation of permissions that is in compliance with permissions of other users responsive to detection of a sharing of data configuration is taught by MacLeod (stage 210 where computing device 300 may receive an action request from a user ... To protect the privacy of user data 122(A), such access may not be always available to operator ... the requested action may be forwarded to lockbox component 115 and checked for compliance with at least one permission policy ... Such policies may comprise checks for factors such as a user group criterion … For example, a user may belong to an “onsite” user group that allows greater automated elevation of permissions that a user accessing server 110 from offsite  … lockbox component 115 may elevate the permissions allocated … This elevation may be for a limited duration, that may be defined ...  by a configuration setting associated with the at least one user group)(column 3 lines 11-50; permission elevation which conforms to permissions of other users (e.g. “onsite” users) is determined for sharing data). The examiner notes McNally, Teng, Shakhnovich, and MacLeod teach a system for access management. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the determining of McNally-Teng-Shakhnovich to include the determining of MacLeod such that the system determines elevated level of permissions which conforms to permissions of other users for sharing data. One would be motivated to make such a combination to provide the advantage of automatically granting, monitoring, revoking, and reporting access based on the needs of operating a large scale service.  
Regarding claim 2, McNally-Teng-Shakhnovich-MacLeod teach the system as recited in claim 1, wherein executing the set of computer-readable instructions comprises: 
obtaining an indication of input to the set of computer-readable instructions; and creating, updating, reading, or deleting the database record using the input according to the operation mode (Shakhnovich - FIGS. 40 and 41 show example GUIs 4000 and 4100 that allow a user to fill out a workflow document with an editor app, such as an airSlate editor … The suitable controls may be configured to create and/or assign roles to certain fillable fields and grant specific access permissions based on certain user interactions)([0092] and [0102]; Figures 40 and 41 – a user interacts with an interface to update fields).
Regarding claim 3, McNally-Teng-Shakhnovich-MacLeod teach the system as recited in claim 1, wherein executing the set of computer-readable instructions comprises: 
ignoring, according to the operation mode, permissions of the first user (McNally - Based upon the developer's set up, the system security grants access to the normally inaccessible resources needed to perform the activity, step 104)(column 7 lines 5-7; a user’s normal level of access is ignored and the user is given a temporary elevated access).
Regarding claim 4, McNally-Teng-Shakhnovich-MacLeod teach the system as recited in claim 1, the database system being further configurable to cause: 
during execution of the flow, obtaining an indication of input to the set of computer-readable instructions, the one flow element being a user interface element, and the input being user input of the first user, the set of computer-readable instructions being executed using the input (Shakhnovich - GUI module 214 may be configured to generate a plurality of GUIs having suitable controls (e.g., selectable user interface objects) which allow users to interact with the various modules 202-212 executed on workflow server 200)([0044]; Figure 41 – a user interacts with user interface elements (e.g. “Next Document” button) during the execution of a flow).
Regarding claim 5, McNally-Teng-Shakhnovich-MacLeod teach the system as recited in claim 1, the set of computer-readable instructions being a sub-flow, the database system further configurable to cause:
obtaining an indication of a user selection of one of a plurality of operation modes for the sub-flow; and storing, in association with the sub-flow, metadata including an indication of the selected operation mode; wherein identifying the operation mode assigned to the set of computer-readable instructions is performed using the metadata (Shakhnovich - grant the recipient permission to fill out the workflow (“Can Fill”), permission to use the workflow (“Can Use”), and/or permission to share the workflow with others (“Can Share”). Some recipients may be permitted only limited access (such as “read only”) to the work flow. As shown in example GUI 6900 of FIG. 69, the one or more fillable fields in one document may be assigned to be filled in by one or more recipients based on a user interaction with a GUI)([0063]; operation modes (e.g. “Can Fill”, “Read Only”, etc.) are assigned to sub-flow elements (e.g. fields) based on user interaction, the assignments are saved and access is granted based on the assignments).
Regarding claim 6, McNally-Teng-Shakhnovich-MacLeod teach the system as recited in claim 1, the set of computer-readable instructions being a sub-flow, wherein initiating execution of the flow is performed according to a first level of permissions and the operation mode of the sub-flow includes a second level of permissions different from the first level of permissions (McNally - Based upon the developer's set up, the system security grants access to the normally inaccessible resources needed to perform the activity, step 104)(column 7 lines 5-7; a user’s commences performance of an activity at a normal first level and is elevated to a second level).
Regarding claim 7, McNally-Teng-Shakhnovich-MacLeod teach the system as recited in claim 1, the set of computer-readable instructions being a sub-flow, wherein a child flow of the sub-flow inherits the operation mode of the sub-flow (Shakhnovich - edit a particular workflow document and/or multiple documents associated with the workflow. FIG. 70B illustrates an example GUI 7000B in which permission information and/or limited access (e.g., access 7002) may be set up for the workflow by workflow server 104 based on a user interaction with a GUI. In some embodiments, the workflow may be set up based on permission information such as “Read only,” “Can Fill,” “Can Use,” and “Can Share.”)([0102]; all sub-flows (i.e. fields of documents) inherit the access of the previous parent sub-flow (i.e. fields of previous document), that is all sub-flows are either “Read only,” “Can Fill,” “Can Use,” or “Can Share”).
Regarding computer program product claims 8-14, the claims generally correspond to system claims 1-7, respectively, and recite similar features in computer program product form; therefore, the claims are rejected under similar rational. 
Regarding method claims 15-20, the claims generally correspond to system claims 1-6, respectively, and recite similar features in method form; therefore, the claims are rejected under similar rational. 
Response to Arguments
Applicant's arguments, see page 9 of applicant's remarks, filed July 25, 2022, with respect to the drawings have been fully considered and are persuasive. The objection of the drawings has been withdrawn.
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for determining a level of permissions which corresponds to permissions of other users in a sharing configuration.
20120331568A1
20140059651A1
20140359695A1
20180121665A1
20190243984A1
20200342123A1
20210303714A1
9300671B1
10346625B2
JP2005503596A
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/               Primary Examiner, Art Unit 2145